965 So. 2d 307 (2007)
Jacqueline LONDON, Appellant,
v.
BAXTER HEALTHCARE CORPORATION, Harmac Industries, Lloyd Garren and Mary Garren, M.D., P.A., Appellees.
No. 3D05-2190.
District Court of Appeal of Florida, Third District.
September 19, 2007.
Jacqueline London, in proper person.
De La Cruz & Cutler and H. Jeffrey Cutler, for appellees.
Before GREEN, WELLS, and SUAREZ, JJ.
SUAREZ, J.

Confession of Error
Jacqueline London appeals the trial court's order dismissing her complaint for lack of prosecution. We reverse the trial court's order.
Jacqueline London filed a status report less than one month prior to the motion and order dismissing her complaint for lack of prosecution pursuant to Florida Rule of Civil Procedure 1.420(e). The trial court held that the status report was a passive filing and therefore did not toll the running of the one-year period. See Metro. Dade County v. Hall, 784 So. 2d 1087 (Fla.2001). Subsequent to the order, the Florida Supreme Court receded from the subjective active/passive analysis of Metropolitan Dade County and set a bright line test to determine the record activity requirements of Rule 1.420(e). Wilson v. Salamon, 923 So. 2d 363 (Fla.2005). Appellee has filed a confession of error in this case because of these reasons, and we concur. Ms. London's filing meets the Wilson bright line test.
Reversed and remanded.